2021 IL App (3d) 190650

                                  Opinion filed May 5, 2021
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2021

      In re MARRIAGE OF                      )     Appeal from the Circuit Court
                                             )     of the 12th Judicial Circuit,
      RACHAEL VIRGIN n/k/a Rachael Ford,     )     Will County, Illinois,
                                             )
            Petitioner-Appellee,             )     Appeal Nos. 3-19-0650
                                             )                    3-19-0788
            and                              )     Circuit No. 15-D-340
                                             )
      JUSTIN VIRGIN,                         )     Honorable
                                             )     Elizabeth Hoskins Dow,
            Respondent-Appellant.            )     Judge, Presiding.
      ___________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
            Presiding Justice McDade concurred in the judgment and opinion.
            Justice Lytton concurred in part and dissented in part, with opinion.
      ____________________________________________________________________________

                                                 OPINION

¶1          The respondent, Justin Virgin, filed a motion for modification of parenting time as to his

     minor child, C.V. (born February 2013), that he shares with the petitioner, Rachael Virgin n/k/a

     Rachael Ford. Rachael filed a petition for indirect civil contempt. Following a hearing, the circuit

     court modified parenting time and held Justin in indirect civil contempt. Justin appeals.

¶2                                          I. BACKGROUND

¶3          The parties were married on April 26, 2012. They share one child together, C.V. In

     February 2015, Rachael filed a petition for dissolution of marriage citing irreconcilable
     differences. In November 2016, the circuit court entered a judgment for dissolution of marriage

     and incorporated an agreed order allocating parental responsibilities as to C.V. Among other

     things, the order provided that Justin must maintain medical insurance for C.V. and Justin and

     Rachael had joint decision-making as to all matters.

¶4          The parties agreed to an unconventional parenting time schedule as to three-year-old C.V.

     Justin was provided parenting time on Monday, Tuesday, and Wednesday from 7:30 a.m. until

     6:00 p.m. The parties also alternated weekends. On Justin’s non-visitation weekend, he would have

     parenting time on Thursday from 7:30 a.m. until Friday 6:00 p.m. On Justin’s visitation weekends,

     he would have parenting time on Thursday from 7:30 a.m. until Monday 7:30 a.m. Rachael was

     provided overnight weekend visitation on alternating weekends from Friday at 6:00 p.m. through

     Monday at 7:30 a.m. Over a two-week period, this schedule allotted Justin five overnights and

     Rachael nine overnights. Nonetheless, the order designated Justin as the custodial parent with

     majority parenting time for purposes of the Illinois Marriage and Dissolution of Marriage Act (Act)

     (750 ILCS 5/606.10 (West 2016)) but made clear that the parties had equal parenting time.

¶5                            A. Justin’s Motion for Modified Parenting Time

¶6          In September 2018, Justin filed, among other things, a motion for modification of parenting

     time (750 ILCS 5/610.5(c) (West 2018)). He alleged that there had been a substantial change in

     circumstances since the dissolution judgment was entered. Justin contended that the following

     behaviors or events occurred that were not in C.V.’s best interest: (1) gang members were known

     to frequent Rachael’s home, and C.V. had begun to “throw” the Vice Lords sign; (2) the bedtime

     schedule at Rachael’s residence was not enforced, and C.V. spent a significant amount of time

     catching up on sleep by napping at Justin’s residence and had trouble going to sleep on time at

     Justin’s residence; (3) Rachael did not have appropriate sleeping arrangements for C.V. as he


                                                     2
     shared a room with her and her fiancé and frequently shared a bed with them; (4) brushing teeth

     before bed was not encouraged or enforced at Rachael’s residence, C.V. had several cavities filled

     because of this negligence, and the dentist had sent letters regarding the importance of brushing

     his teeth; (5) Rachael did not provide a safe environment as she and her fiancé frequently fought

     in front of C.V., which sometimes became physical; (6) in August 2018, C.V. stated he was afraid

     following a fight where Rachael’s fiancé threw chairs around and flipped a patio table; (7) Rachael

     allowed C.V. to watch programs on the television that were inappropriate for his age; (8) Rachael

     forgot C.V.’s first day of school despite a reminder from Justin; (9) Justin attempted to resolve

     conflicts with Rachael and she refused; (10) Rachael had taken C.V. to mental health/therapy

     appointments without giving Justin notice; (11) Rachael declined to provide the information of the

     doctors or therapists associated with such appointments despite requests; and (12) Rachael

     declined to effectively participate with C.V.’s primary care provider or counselor and did not

     attend appointments. Justin also provided in his motion that he obtained new employment that

     allowed for increased parenting time.

¶7          Attached to Justin’s petition were exhibits showing communication between the parties

     regarding C.V.’s sleep routine, a letter from C.V.’s dentist office with dental care

     recommendations, and a photo of C.V. using a purported gang sign. The court entered an order

     appointing a guardian ad litem (GAL), and the matter was continued due to various other filings.

¶8                           B. Rachael’s Petition for Indirect Civil Contempt

¶9          Thereafter, Rachael filed a petition for indirect civil contempt against Justin. She alleged

     that he did not provide C.V. with health insurance from January 1, 2018, through February 28,

     2018, and June 1, 2018, through August 31, 2018, per the agreed order and the current coverage

     was in danger of cancellation due to Justin’s failure to pay the premium. Rachael also contended


                                                     3
       that Justin did not submit all of C.V.’s health care expenses to the insurance carrier for payment,

       which unnecessarily increased the shared out-of-pocket costs. She requested that the court issue a

       rule to show cause, modify parental responsibilities to require that she provide health insurance

       coverage for C.V., order Justin to reimburse her for all related costs, and grant her costs and

       attorney fees. Rachael did not attach any supporting documentation to her petition.

¶ 10                                               C. Hearing

¶ 11          In September 2019, the court held a hearing on the pending matters. At the time of the

       hearing, C.V. was 6½ years old. We limit our discussion to the issues of parenting time during

       C.V.’s school year and civil contempt as those are the only issues raised on appeal.

¶ 12                                          1. GAL’s Testimony

¶ 13          The GAL testified that this case presented one of the more extreme examples of high

       conflict families of any cases that he had been involved with either as an attorney or a GAL. He

       detailed there had been around six orders of protection, investigations by the Department of

       Children and Family Services (DCFS), criminal proceedings, and mutual restraining orders. The

       GAL stated that the only way the parties could communicate was through a coparenting

       communication tool called Talking Parents. He opined that the lack of communication and

       inability to reach an agreement worked to the detriment of C.V. where failed communications

       resulted in either a delay or no resolution for C.V.’s counseling, health care, and school matters.

¶ 14          The GAL recommended that C.V. continue counseling on a weekly basis at a time when

       both parties could attend. The providers all agreed that C.V. should be seen on no less than a

       weekly basis because he struggled significantly with the conflict between the parties and anxiety.

       The GAL also recommended that the parties start seeing a separate counselor to assist them in

       improving their communication, resolve their issues, reach a consensus with parenting matters,


                                                        4
       and create a neutral line of communication with C.V.’s counselor. After a year’s time, either party

       could petition the court to discontinue use of that counselor. The GAL stated that his file was full

       of examples of this type of harassing, threatening, or demeaning communication. When he asked

       Rachael about instances demonstrating her lack of communication, she stated that she was

       inundated with unproductive communication. The GAL agreed that there was a lot of unnecessary

       aggressive, harassing communication and an overwhelming majority of the time Justin was

       aggressive and antagonistic toward Rachael. He even saw this type of communication occur with

       school officials and believed it would deter individuals from helping C.V.

¶ 15           The GAL also recommended that the parties be prohibited from exposing C.V. to

       inappropriate media and instruct third parties residing in their homes and visitors of this restriction.

       He noted that Rachael’s household had several older siblings, and C.V. was exposed to

       inappropriate media both in movies and video games. This suggestion was based on a counselor’s

       recommendation to try to minimize C.V.’s aggressive behaviors. The GAL noted an issue

       involving a minor, J.M., who was a friend of one of C.V’s older siblings in Rachael’s home. J.M.

       was consistently physical with C.V., including hitting him on the head and putting him in choke

       holds. This added to C.V.’s anxiety. A motion and agreed order followed where J.M. was not to

       be in Rachael’s home during her parenting time. After the entry of this order, C.V. notified his

       counselor that J.M. still appeared during Rachael’s parenting time but was outside of the residence.

       Therefore, the GAL recommended that J.M. should not be permitted on the premises, anywhere

       near the home, inside, or outside, during the parenting time.

¶ 16           The GAL next addressed the parenting schedule. He noted that at the time the dissolution

       judgment was entered, C.V. was not in school. Since then, he started kindergarten. The GAL

       discussed the current schedule with C.V.’s counselors, which required him to go to one household


                                                          5
       from 6 p.m. to bedtime then wake up just to return to the other parent’s house. Neither counselor

       provided any specific recommendation on this issue. The GAL noted that C.V. had issues with his

       sleep and behavior and felt that a change in the schedule could make C.V.’s life better. He

       recommended that C.V. be with Justin during the school year from Monday evening through

       Thursday morning. On Thursday evening, Rachael would have C.V. overnight until Friday

       morning. If it was Rachael’s weekend, she would have Thursday evening through Monday

       morning. During the summertime, he recommended that Justin have every Monday and Tuesday

       and that Rachael have every Wednesday and Thursday with the parties alternating weekends.

¶ 17          First, the GAL explained that he recommended that Justin have his parenting time

       throughout the week to assist C.V. with some of his sleep issues. He noted past communications

       where Rachael stated that C.V. had been sleeping in a bedroom with her and her boyfriend for

       several years. The parties provided conflicting accounts as to whether C.V. was actually sleeping

       in the same bed as Rachael and her boyfriend and whether C.V. had slept on the floor. The GAL

       recalled a conversation with Rachael where she said the situation would be remedied and it had

       not. He recalled another conversation where Rachael said it would be remedied when her

       boyfriend’s 17-year-old daughter went off to school as there would be a shift in sleeping

       arrangements in the household. At the time of the hearing, it was unclear if there had been a

       resolution. The GAL believed that C.V.’s sleep should have been prioritized because mental health

       professionals indicated C.V. had sleep issues and needed to get better sleep, improve his mood and

       behaviors, and address his fears of sleeping alone. He noted that there were six individuals in

       Rachael’s home other than C.V.: Rachael, her boyfriend, her boyfriend’s daughter, and three

       children from a prior relationship. Additionally, Justin consistently put C.V. to bed around 8 p.m.,

       and bedtime at Rachael’s home was inconsistent and sometimes as late as 9 p.m. or 10 p.m.


                                                        6
       Therefore, he believed Justin’s household presented a better situation to ensure C.V. would sleep

       better.

¶ 18             Second, the GAL based this recommendation on his opinion that Justin took on the majority

       of the caretaker functions since the entry of the dissolution judgment. He noted that, although

       Justin was aggressive and demeaning toward Rachael, he was making the appointments with

       doctors, asking for follow through, and asking for consistency. The GAL mentioned that C.V. had

       significant issues with his teeth and that he suffered from bronchitis during the course of the

       proceedings. The parties fought over C.V.’s need to have his ears drained, and C.V.’s provider

       indicated that had C.V. received care sooner, his croup cough would not have developed into

       bronchitis. Nonetheless, the GAL stated that Justin was the parent making the appointments,

       contacting providers, and bringing C.V. to the appointments. He believed Justin provided enough

       advance notice most of the time, but that Rachael needed to understand that he cannot always

       schedule appointments when she can take off work. The GAL did not believe there was flexibility

       with Rachael’s work because she stated she could not attend counseling at 4 p.m. without losing

       two hours of work. In contrast, at the time of his report, Justin was off work for medical reasons.

¶ 19             Third, the GAL discussed the other parties present in each household. When Justin had

       been working, he was a chef where he worked doing prep work during the day, on Friday and

       Saturday evenings, and sometimes part of the day on Sundays. Justin’s retired mother was often

       at Justin’s home and played an active role in C.V.’s life when Justin was not available. On the

       other hand, one of C.V.’s counselors expressed concerns about Rachael’s boyfriend. The GAL

       mentioned a criminal proceeding involving the boyfriend and C.V. that was ultimately dismissed.

       C.V. said that the boyfriend was mean to him and called him a “sissy” when C.V. asked him to

       read a book. He also mentioned allegations that there were fights between Rachael and her


                                                         7
       boyfriend in C.V.’s presence. The GAL recommended that, during the periods that C.V. would

       need care when both parties would be working, either Justin’s mother or fiancée provide care.

¶ 20                                         2. Justin’s Testimony

¶ 21          Justin testified that he shared one child, C.V., with Rachael. He shared a household with

       his fiancée, who was pregnant with their first child together, and her two kids that were five and

       seven years old. Both of the children were in school with C.V. Justin’s mother would occasionally

       stay the night on weekends if C.V. was there. When Justin was not available during the day,

       typically for only an hour or two, either his fiancée or his mother would watch C.V. At the time of

       the hearing, Justin was employed as a photojournalist and worked from home. His editor would

       call him to check out stories and his time from home varied, but his work schedule was flexible.

¶ 22          Justin described C.V.’s regular school day. Rachael would drop C.V. off at his home

       between 7:20 a.m. and 7:30 a.m. They would not do too much, but if C.V. was hungry, he would

       feed him breakfast. Sometimes he would eat with Rachael. At 8:15 a.m., Justin would take him to

       the school located down the street. He would then pick C.V. up from school at 3:30 p.m. When

       they would get back home, C.V. would have a snack and then they would work on homework. The

       homework could take anywhere between 45 minutes to 1 hour. Justin stated that he was primarily

       in charge of C.V.’s homework. After homework, Justin would make dinner. This left around 30

       minutes to play outside or do something else until Rachael picked C.V. up at 6 p.m.

¶ 23          Justin stated that he provides the caretaking function for C.V. He takes C.V. to get his

       haircut, doctor’s appointments, and school. He stated he was generally the one to make doctor’s

       appointments because Rachael often takes too long to respond. Justin also stated that, if C.V.

       requires immediate medical attention, he makes the appointment. He also recalled a situation when

       Rachael was supposed to take C.V. to a Saturday appointment because C.V. was sick and needed


                                                       8
       to follow up with his doctor to review his use of prescription cough medication. The doctor’s office

       called Justin to inform him that C.V. missed the appointment, and he had to reschedule it. He later

       learned that Rachael missed the appointment because she had an emergency situation with her dog.

       Justin also stated that Rachael did not follow prescription recommendations from C.V.’s doctor.

       He stated that he once sent a 10-day supply of antibiotics with C.V. to Rachael’s home and when

       C.V. returned to his house after seven days he had no medication left. Justin asked Rachael about

       the remaining three days of medication, and she stated that it was all gone. There appeared to be

       confusion around the dosage C.V. was to receive per day.

¶ 24          Justin provided that C.V. suffers from anxiety and that he uses an inhaler as needed for

       allergies and upper respiratory issues. C.V. did not use the inhaler while at Rachael’s home as

       indicated by the counter on the inhaler that provides how many uses had been administered. Justin

       detailed that Rachael ignored his advice on how to administer it to C.V. He had concerns that

       C.V.’s best interest was not considered and that Rachael caused problems to make a point. Justin

       admitted that their communication was poor and that he does not always communicate properly.

       He expressed that his frustrations stemmed from Rachael’s unresponsiveness to medical decisions,

       and he referenced an instance where it took three months to get a response on a counseling matter

       that required joint decision making. However, Justin made clear that he does not involve C.V. with

       his conflict with Rachael because it is not C.V.’s problem. He stated, “no matter how much we

       may hate each other, the best interest and [C.V.] being okay is what’s important.” To exemplify

       that he does not involve C.V, Justin recalled an incident where Rachael forgot to attend “Muffins

       with Mom” at C.V.’s school. Rachael told Justin she forgot to attend. Instead of telling C.V. that

       Rachael forgot, he told C.V. that she had to work and could not make it.

¶ 25          Justin also described C.V.’s counseling schedule. At the time of the hearing, C.V. had a


                                                        9
       standing appointment with his counselor for every Tuesday at 4 p.m. The counseling center

       required a six-month commitment for a standing appointment. Justin stated that he had a problem

       with Rachael taking C.V. to these appointments because several counselors have stated that C.V.

       says things about Rachael during counseling, and he did not want C.V. to think he was going to be

       in trouble for saying these things or that anyone would be mad at him. However, if a counselor

       recommended that Rachael take C.V. to some of these appointments, he would be okay with it.

       Justin also testified about C.V.’s school. C.V. had been taking two extra bathroom breaks a day

       for bowel movements, which his doctor suspected was due to anxiety and nervousness.

¶ 26          Last, Justin discussed his concerns with Rachael’s home. Generally, he was concerned that

       there was a lack of supervision. Justin also believed that he shared a bed with his 12-year-old

       brother in the basement. This concerned him because C.V.’s doctor stated that the basement could

       exacerbate his asthma and upper respiratory issues, and he missed 15 days of school last year for

       these issues. Additionally, he did not believe it was functional for a six-year-old to share a bedroom

       with a 12-year-old when he needed to be in bed by 8 p.m. Before this sleeping arrangement, he

       believed C.V. was sharing a bed with Rachael and her boyfriend. C.V. reported several times that

       he saw Rachael’s boyfriend naked and that he saw Rachael and her boyfriend shower together.

¶ 27          Regarding the GAL’s recommendation, Justin did not agree with the Sunday night

       recommendation and believed that C.V. should be with him on Sunday night prior to school

       starting. Other than that, he asked the court to adopt the GAL’s recommended schedule.

¶ 28                                         3. Rachael’s Testimony

¶ 29          Rachael testified that she was C.V.’s mother. She worked full time and also attended online

       school with a goal to work in health care. She lived in a home with three of her other children and

       her fiancé. Rachael’s home was approximately six minutes away from Justin’s home. As to the


                                                        10
       living arrangements, two of the girls share a bedroom, and C.V. shared a room with his 12-year-

       old brother in the basement. C.V. would go to bed around 8:30 or 9 p.m. but liked to try to stay up

       later. Prior to this arrangement, C.V. slept on his own bed in Rachael’s bedroom that she shared

       with her fiancé. She stated that she and her fiancé would go to bed around 10 p.m., about two hours

       after C.V. went to bed. Rachael had no concerns about C.V. sleeping in the basement. She believed

       C.V. needed counseling to an extent but believed that his behavior was typical for a child his age.

       Rachael stated that, in the past, she did not feel that she was timely informed regarding C.V.’s

       progress in school, but she receives updates now without issue. She stated she did not attend the

       school’s curriculum nights this year or last year, orientation for kindergarten, school musicals, or

       “Muffins with Mom.” Rachael also noted one time the school called her to pick up C.V. because

       he was sick but Justin ended up picking him up. During her free time with C.V., they often play

       basketball, color, and go to the movies.

¶ 30          Rachael expressed interest in attending C.V.’s appointments if they were scheduled when

       she was off work. Her work schedule was Monday through Friday from 8:00 a.m. to 5:00 p.m.

       Rachael also recalled the incident where she was supposed to take C.V. to a doctor’s appointment

       but missed it due to an emergency with her dog. She stated that by the time she realized they missed

       the appointment the office was closed and she could not reschedule. Rachael agreed with the

       GAL’s recommendation to keep a consistent schedule for C.V.’s counseling but stated that she

       could only take him in the evening or on weekends. She stated if Justin or somebody else could

       take C.V., that would be agreeable, but she wanted to be informed. Rachael disagreed with the

       GAL’s assessment that her work schedule lacked flexibility because she could take C.V. to school

       in the mornings by arriving to work later than usual but then taking a shorter lunch break. Rachael

       provided a letter from her employer providing this flexibility.


                                                       11
¶ 31          Rachael stated that she had been in a relationship with her fiancé for almost four years and

       had lived with him for three years. He did not have a criminal record and had never been found as

       abusive or neglecting a minor by DCFS. She had five or six DCFS complaints lodged against her,

       all of which were related to C.V. and unfounded.

¶ 32          In the event the court changed the schedule to give Rachael parenting time after school,

       she would enroll C.V. in the after-school program at the YMCA until she was off work two hours

       later. She mentioned this option to Justin but did not recall his response. Regarding the GAL’s

       parenting time recommendation, she felt that it would deprive her of the one hour she spent with

       C.V. on school mornings and two hours between when she gets off work and C.V.’s bedtime.

       Rachael asked that the court make no changes to the parenting time schedule.

¶ 33                                           D. Health Insurance

¶ 34          Rachael argued that there were two instances where C.V.’s health insurance coverage

       lapsed from January 1, 2018, through February 28, 2018, and June 1, 2018, through August 31,

       2018. Justin stated that he had health insurance for C.V. at the time of the hearing that he purchased

       through the health insurance marketplace. However, Justin stated “[t]here might have been” a lapse

       in coverage because he switched carriers when his premium increased. Neither Rachael nor Justin

       were aware of any expenses that incurred due to a lapse in coverage.

¶ 35                                          E. The Court’s Order

¶ 36          The court entered a written order finding Justin in indirect civil contempt and ordered that

       “purge for [Rachael’s contempt petition] shall be payment of any costs incurred during specific

       lapses in coverage, if any, to be made 100% by [Justin]. And for [Justin] to continue maintaining

       coverage for [C.V.]” The court stated on the record that there would have to be a future hearing to

       resolve any costs or attorney fees.The court then took the issue of parenting time under advisement


                                                        12
       but believed that a modification of overnights was warranted. It noted that both parties parented

       well but were unsuccessful in coparenting. The court provided that it was most concerned with

       C.V.’s sleep and school schedule.

¶ 37           Thereafter, the court held a status hearing and provided a copy of its modified parenting

       time order, wherein it ordered alternating weekends starting after school on Friday through drop-

       off at school on Monday morning; the parent that did not have parenting time the proceeding

       weekend would have parenting time from start of school Monday until the start of school on

       Wednesday morning and the parent that had parenting time on the weekend in the proceeding

       weekend would have parenting time from the start of school on Wednesday morning until the

       release of school on Friday afternoon. 1 In essence, this modification changed the parenting time

       to provide a true 50/50 schedule (seven overnights for each parent over a two-week period). Before

       this modification, Rachael had nine overnights and Justin had five overnights over a two-week

       period. Notably, the schedule ordered by the court deviated from the GAL’s recommendation,

       which would have swapped the parties’ overnights from the original agreement where Justin would

       have had nine overnights and Rachael would have had five overnights over a two-week period.

¶ 38           The court also entered a supplemental order on parenting issues providing that (1) the

       parties shall attend parenting counseling once a month for six months to assist with their

       communication; (2) C.V. was to continue with his current counselor at the frequency and duration

       of the counselor; (3) a $300 penalty fee is imposed for instances where either party is guilty of

       harassing, threatening, or demeaning the other parent in a communication with/to each other or a



               1
                  The court’s order provided that the parties “agree” to the new parenting time schedule. The parties
       agree on appeal that parenting time was an item of contention, and they never reached an agreement, which
       is supported by the record before us. This appears to be nothing more than a typographical error, especially
       as the court asked for a template from the prior judgment, which was reached by agreement. Therefore, we
       will treat the judgment as one decided by the court without an agreement by the parties.
                                                            13
       third party associated with C.V.; (4) J.M. shall not be permitted on Rachael’s premises or in her

       household during her parenting time; and (5) the new schedule was effective November 1, 2019.

¶ 39          After the court explained the orders, it asked the parties if there were any pending matters

       that needed a future date. Justin’s counsel informed the court that she had a pending motion

       regarding allocation of the GAL’s fees. Rachael’s counsel asked for limited discovery for the

       financials as it pertained the GAL fees, and Justin’s counsel agreed to provide an updated financial

       affidavit. The court then held a hearing and divided the GAL fees. Justin appeals.

¶ 40                                             II. ANALYSIS

¶ 41          Justin raises two arguments on appeal: (1) the circuit court’s parenting time order was

       against the manifest weight of the evidence and (2) the court erred when it found him in indirect

       civil contempt. Rachael argues that the court’s decisions were proper.

¶ 42                                           A. Parenting Time

¶ 43          Parenting time may be modified upon a showing that a substantial change has occurred in

       the circumstances of the child or of either parent and modification is necessary to serve the child’s

       best interests. 750 ILCS 5/610.5(c) (West 2018). Upon such a showing, the court must allocate

       parenting time according to the best interest of the child. 750 ILCS 5/602.7(a) (West 2018).

¶ 44          In allocating parenting time, the court shall consider all relevant factors, including (1) each

       parent’s wishes; (2) the child’s wishes; (3) the amount of time that each parent spent performing

       caretaking functions with respect to the child in the 24 months preceding the filing of any petition

       for allocation of parental responsibilities; (4) any prior agreement or course of conduct between

       the parents relating to caretaking functions; (5) the interaction and interrelationship of the child

       with his parents and siblings and with any other person who may significantly affect his best

       interests; (6) the child’s adjustment to his home, school, and community; (7) the mental and


                                                        14
       physical health of all individuals involved; (8) the child’s needs; (9) the distance between the

       parents’ residences, the cost and difficulty of transporting the child, the parents’ and child’s daily

       schedules, and the ability of the parents to cooperate in the arrangement; (10) whether a restriction

       on parenting time is appropriate; (11) the physical violence or threat of physical violence by the

       child’s parent directed against the child or other member of the child’s household; (12) each

       parent’s willingness and ability to place the child’s needs ahead of his or her own; (13) each

       parent’s willingness and ability to facilitate and encourage a close and continuing relationship

       between the other parent and the child; (14) the occurrence of abuse against the child or other

       member of the child’s household; (15) whether one parent is a sex offender or resides with a sex

       offender; (16) the terms of the parent’s military family-care plan if a parent is a member of the

       United States Armed Forces who is being deployed; and (17) any other factor that the court

       expressly finds to be relevant. 750 ILCS 5/602.7(b) (West 2018).

¶ 45          The circuit court is in the best position to assess the credibility of witnesses and to

       determine the child’s best interest, so we afford its allocation of parenting time great deference.

       In re Marriage of Lonvik, 2013 IL App (2d) 120865, ¶ 33. Due to this deference, we will not

       disturb a circuit court’s determination concerning the allocation of parenting time unless it is

       against the manifest weight of the evidence. In re Marriage of Bates, 212 Ill. 2d 489, 515 (2004).

       With that being said, the discretion of the circuit court is not boundless, and it is the duty of the

       reviewing court to reverse a decision that is contrary to the manifest weight of the evidence. In re

       Marriage of Bush, 170 Ill. App. 3d 523, 529 (1988).

¶ 46          Justin argues that the court’s order of 50/50 joint parenting time is against the manifest

       weight of the evidence. He recognizes that 50/50 arrangements can be appropriate but argues that

       the circumstances of this case warrant a different conclusion.


                                                        15
¶ 47          This court has acknowledged that courts have traditionally viewed 50/50 joint parenting

       time with caution. In re Marriage of Perez, 2015 IL App (3d) 140876, ¶ 33. In cases where the

       evidence clearly showed that parents had too much animosity to be able to cooperate, 50/50

       arrangements have been set aside. See In re Marriage of Drummond, 156 Ill. App. 3d 672 (1987);

       In re Marriage of Bush, 191 Ill. App. 3d 249 (1989); In re Marriage of Swanson, 275 Ill. App. 3d

       519 (1995). However, where the record shows that the parties are reasonably loving and capable

       parents who are sufficiently able to cooperate even though each party attempted to prove the other

       was less capable, the 50/50 arrangement could be upheld. See In re Marriage of Hacker, 239 Ill.

       App. 3d 658, 661 (1992); see also Perez, 2015 IL App (3d) 140876 (the parties were cooperative

       and could reach shared decisions together in the best interest of the child).

¶ 48          Here, the modified joint parenting order continued to name Justin as the custodial parent

       but established a 50/50 schedule where C.V. would move between Justin and Rachael’s homes

       midweek and every other weekend. Under the circumstances presented, we view this alternating

       schedule with disfavor and find that it is not in C.V.’s best interest. See In re Marriage of Oros,

       256 Ill. App. 3d 167, 169 (1994) (joint arrangements “in all but rare instances engender dissension

       between the parties and instability in the child’s environment”).

¶ 49          First, the record is replete with evidence that the parties have too much animosity to

       sufficiently cooperate. The GAL testified that this case presented one of the highest conflict cases

       he had ever seen in his experience as a GAL and attorney. He described that there had been around

       six orders of protection, multiple DCFS investigations, criminal proceedings, and mutual

       restraining orders. The GAL also described the parties’ communication as unproductive, which is

       clearly supported by the record. While the court believed that both Justin and Rachael parented

       well, it acknowledged that they did not coparent well. Perhaps the most alarming example of this


                                                        16
       failure to coparent is an opinion from C.V.’s medical provider who stated that had C.V. received

       care for his croup cough sooner, it would not have developed into bronchitis.

¶ 50          We recognize that the court entered a supplemental order on parenting issues, ordering that

       a $300 penalty shall be imposed for each instance a parent is guilty of harassing, threatening, or

       demeaning the other parent in a communication with/to each other or a third party associated with

       the child. Although this provision has a purpose of providing more effective communication

       between the parties, it does not eliminate the high conflict environment, it only penalizes it

       monetarily. The court also ordered the parties to attend parenting counseling for six months to

       assist with their communication. We have no evidence that this attempt to mend the

       communication between the parties will be successful, and a schedule must be implemented based

       on the current circumstances.

¶ 51          Second, this alternating schedule failed to address C.V.’s needs and health, and Justin’s

       course of conduct relating to caretaker functions. The evidence demonstrated that C.V. has

       substantial needs that require thoughtful consideration: he suffered from anxiety, asthma, and

       upper respiratory issues; struggled with the conflict between his parents; had behavioral problems;

       and had sleep issues. Also, the record undeniably demonstrates that Justin primarily provided the

       caretaking functions, such as helping C.V. with his schoolwork, scheduling and transporting to

       medical and counseling appointments, and managing his medication. The dissent does not deny

       Justin’s significant role as C.V.’s primary caretaker but, instead, states we failed to consider

       Justin’s willingness to facilitate and encourage a close and continuing relationship between

       Rachael and C.V. and this factor lends in favor of upholding the 50/50 arrangement. The dissent

       references Justin’s communication with Rachael, an emergency motion to suspend parenting time,

       and his filing of a DCFS complaint against Rachael. The GAL discussed these same items but


                                                       17
       found that Justin’s consistency as C.V.’s primary caretaker outweighed this consideration. We

       agree with the GAL. Though the circuit court is not bound by the GAL’s recommendation, “[a]

       GAL is the ‘eyes and ears’ of the court.” In re Marriage of Wycoff, 266 Ill. App. 3d 408, 415

       (1994). Regardless, the factor emphasized by the dissent is only 1 of 17 factors that the court is to

       consider in allocating parenting time. Supra ¶ 44.

¶ 52          Nonetheless, shifting a child between households is detrimental as children need a home

       base. Swanson, 275 Ill. App. 3d at 524. A 50/50 arrangement is not a substitute for making a

       difficult choice between two good parents, especially where such an arrangement may add to the

       child’s insecurity, which is frequently experienced by children of divorce. Id. In Swanson, the

       court found that, even though the circuit court could reasonably conclude that the parties were

       model parents to their children, they failed to demonstrate an ability to cooperate with each other

       to the degree required for a 50/50 arrangement. Id. at 525. Additionally, the court noted that the

       schedule shifting the children from one house to another twice a month was not in their best

       interest. Id. Thus, the court reversed the circuit court’s order and remanded with directions for the

       court to place the children with one parent subject to liberal visitation by the other. Id. We find a

       similar result is warranted with the parenting time order here.

¶ 53          We reverse the court’s parenting time order as it pertains to “regular parenting time” and

       remand the matter for the court to provide Justin with the majority of parenting time as the record

       established that he is C.V.’s primary caretaker and provided C.V. with the necessary structure and

       routine for his needs. The schedule must reflect C.V.’s need for consistency with his sleep, school,

       and counseling schedules while being mindful that switching a child between households is

       detrimental, and C.V. needs a home base. We note that the court ordered other schedules and

       procedures relating to holidays, spring break, summer, the parties’ communication method, etc.


                                                        18
       that are not contested on appeal and not part of our judgment.

¶ 54                                       B. Indirect Civil Contempt

¶ 55           Next, Justin challenges the court’s order of indirect civil contempt. However, we must first

       address our jurisdiction. Rachael argues that this court does not have jurisdiction over the contempt

       order because it is nonfinal as it failed to determine whether Justin was to repay any related costs

       to Rachael or pay attorney fees for the contempt petition.

¶ 56           Rachael points to Illinois Supreme Court Rule 304(b)(5) (eff. Mar. 8, 2016) pertaining to

       appeals from final judgments that do not dispose of an entire proceeding and do not require a

       special finding. This rule provides such “[a]n order finding a person *** in contempt of court

       which imposes a monetary or other penalty” is an interlocutory appeal without a special finding.

       Ill. S. Ct. R. 304(b)(5) (eff. Mar. 8, 2016). She argues that, because the contempt order failed to

       impose a penalty (an amount for repayment of costs and attorney fees), it is incomplete and not

       appealable.

¶ 57           It is true that “[a] contempt order that does not impose sanctions is not final and not

       reviewable.” In re Estate of Hayden, 361 Ill. App. 3d 1021, 1026 (2005). However, we find that

       the contempt order was appealed following the resolution of Justin’s motion for modified parenting

       time, and the resolution of Justin’s motion was final and appealable as it disposed of the merits of

       the underlying litigation. See In re A.M., 2020 IL App (4th) 190645, ¶ 23 (the appellate court had

       jurisdiction over a contempt order even though it failed to provide a sanction because it was

       appealed following the court’s final order relating to parenting time); Ill. S. Ct. R. 303(a) (eff. July

       1, 2017). Though the circuit court in this case stated that there would have to be future hearings

       regarding any costs and attorney fees, when it later asked the parties about any pending matters

       for hearing, Rachael did not raise the issue of costs and fees. Additionally, during the hearing on


                                                         19
       the contempt petition, Rachael and Justin both provided that they were unaware of any expenses

       that incurred due to a lapse in coverage. Thereafter, Justin raised the issue of the GAL’s fees, the

       court went on to resolve the GAL’s fees, and the record shows that there are no pending matters

       before the court. Thus, we have jurisdiction over the court’s contempt order.

¶ 58          Civil contempt occurs when a party fails to do something ordered by the circuit court,

       resulting in the loss of a benefit or advantage to the opposing party. In re Marriage of Tatham, 293

       Ill. App. 3d 471, 479 (1997). If the contempt occurs outside the presence of the court, it is

       indirect. Id. at 480. A finding of indirect civil contempt is a question of fact for the circuit court,

       which will not be disturbed on review unless it is against the manifest weight of the evidence or

       an abuse of discretion. In re Marriage of Logston, 103 Ill. 2d 266, 286-87 (1984).

¶ 59          Justin argues that the court overstepped its authority when it provided a purge for

       reimbursement (1) that never existed as an order between the parties and (2) with the purpose to

       coerce him to comply with the insurance requirement when he had insurance at the time of the

       hearing. We find that the contempt order is flawed because it was founded on insufficient evidence.

¶ 60          Rachael, as the petitioner, had the burden to show that a court order had been violated by

       a preponderance of the evidence. In re Marriage of Charous, 368 Ill. App. 3d 99, 107 (2006). Once

       Rachael demonstrated that Justin violated a court order, the burden would shift to Justin to show

       that his noncompliance was not willful and that he had a valid excuse for failing to comply. Id. at

       107-08. Here, it is undisputed and clear from the record that a court order existed, namely the

       dissolution judgment, that required Justin to maintain health insurance for C.V. However, there is

       no evidence of record, other than Rachael’s mere allegation, that Justin violated that order.

¶ 61          Nonetheless, Rachael argues that a finding of contempt was proper because Justin admitted

       to the court that there might had been a lapse in coverage due to switching carriers. Although Justin


                                                         20
       stated on the record that there might have been a lapse in coverage, he was unsure because he

       switched carriers. This unassertive statement does not rise to the level of preponderance of the

       evidence. More importantly,Rachael’s attempt to shift the burden to Justin to prove that he did not

       have any lapses in insurance coverage is unavailing. Such burden shifting is impermissible as she

       must first establish that he did not provide health insurance coverage by a preponderance of the

       evidence. Rachael failed to attach any supporting documentation to her contempt petition and fails

       to cite any such supporting evidence of a lapse in her brief on appeal. See Engle v. Foley &

       Lardner, LLP, 393 Ill. App. 3d 838, 854 (2009) (the appellate court is not simply a depository in

       which parties may dump their arguments without factual foundation in hopes that the court will

       sift through the voluminous record to support their position). Therefore, Rachael failed to meet her

       burden to support a finding of indirect civil contempt, and we vacate the court’s contempt order.

¶ 62                                           III. CONCLUSION

¶ 63          The judgment of the circuit court of Will County is reversed in part, vacated in part, and

       remanded with directions.

¶ 64          Reversed in part and vacated in part; cause remanded with directions.

¶ 65          JUSTICE LYTTON, concurring in part and dissenting in part:

¶ 66          While I concur with the majority’s ruling on the indirect civil contempt issue, I dissent

       from the majority’s ruling on parenting time. I would find the trial court’s award of equal parenting

       time to Justin and Rachael was not an abuse of discretion or against the manifest weight of the

       evidence.

¶ 67          The trial court has broad discretion in fashioning a custody decree in the best interests of a

       child. In re Marriage of Perez, 2015 IL App (3d) 140876, ¶ 24. In custody cases, a strong

       presumption favors the result reached by the trial court because of its superior opportunity to


                                                        21
       observe and evaluate witnesses when determining the best interests of the child. Shinall v. Carter,

       2012 IL App (3d) 110302, ¶ 30. A reviewing court will not reverse a trial court’s custody

       determination unless it is against the manifest weight of the evidence or constitutes an abuse of

       discretion. Id.

¶ 68           Custody awards that grant each parent equal parenting time by alternating custody between

       parents for extended periods are generally inappropriate. See In re Marriage of Swanson, 275 Ill.

       App. 3d 519, 524 (1995) (reversing custody order giving mother custody of children first half of

       each month and father custody last 14 days of each month); In re Marriage of Oros, 256 Ill. App.

       3d 167, 170 (1994) (custody order rotating child every three months between parents’ residences

       in different cities was abuse of discretion); In re Marriage of Hacker, 239 Ill. App. 3d 658, 661

       (1992) (custody order requiring children to live with one parent one week and another the next

       week was error); Davis v. Davis, 63 Ill. App. 3d 465, 470 (1978) (custody order shifting child

       between parents every four months constituted abuse of discretion). Such arrangements are

       “usually employed to appease the selfish desires of the parties” but are rarely in the best interests

       of children. Davis, 63 Ill. App. 3d at 470.

¶ 69           However, such an arrangement can be in the best interests of a child where the parents live

       close to each other and such a schedule is necessary to thwart alienation caused by one parent. See

       In re Marriage of Divelbiss, 308 Ill. App. 3d 198, 210 (1999) (affirming custody award that granted

       father custody of 15-year-old five months out of the year). Equal parenting time enables the child

       “to foster and maintain a close and continuing relationship with both parents.” Id.

¶ 70           Additionally, a custody award that provides equal parenting time by alternating custody

       between parents every few days may be in the best interests of a young child. See Perez, 2015 IL

       App (3d) 140876, ¶¶ 29-33. Such an arrangement is proper when it is not created “in an attempt to


                                                        22
       equalize parenting time between the parties” but to “maximize the involvement of both parties.”

       Id. ¶ 32. An award of equal parenting time is particularly appropriate where (1) both parents are

       fit and capable; (2) the parents are cooperative and can reach shared decisions together in the best

       interests of the child; (3) the parents live in close proximity to each other so as not disrupt the

       child’s schooling, connections, and community ties; (4) the schedule accounts for the parents’

       work schedules; (5) there is no indication the child will suffer psychologically or emotionally

       under the shared parenting schedule; and (6) neither parent’s residence is unsuitable for the child.

       See id. ¶ 33.

¶ 71          The majority improperly focuses on Justin and Rachael’s inability to cooperate as the basis

       for reversal. This is problematic for several reasons. First, the majority’s reliance on cooperation

       is misplaced because this case involves equal parenting time, not joint custody. Parental

       cooperation is of paramount importance in joint custody determinations. See In re Marriage of

       Drummond, 156 Ill. App. 3d 672, 679-80 (1987). However, in allocating parenting time, “the

       ability of parents to cooperate” is just one of many factors a court must consider. See 750 ILCS

       5/602.7(b)(9) (West 2018).

¶ 72          Here, the trial court did not grant the parties joint custody of C.V. Therefore, cases

       addressing joint custody are irrelevant. Nevertheless, every case cited by the majority involved an

       award of joint custody. See Drummond, 156 Ill. App. 3d 672; In re Marriage of Bush, 191 Ill. App.

       3d 249 (1989); Swanson, 275 Ill. App. 3d 519; Hacker, 239 Ill. App. 3d 658; Perez, 2015 IL App

       (3d) 140876.

¶ 73          The majority cites three cases for the following proposition: “In cases where the evidence

       clearly showed that parents had too much animosity to be able to cooperate, 50/50 arrangements

       have been set aside.” Supra ¶ 47. However, two out of three cases cited by the majority did not


                                                       23
       involve 50/50 arrangements. See Drummond, 156 Ill. App. 3d at 681 (one parent had custody of

       the children nine months out of the year while the other parent had custody of the child only during

       summer, Christmas, and spring break); Bush, 191 Ill. App. 3d at 263-64 (mother had primary

       custody of child for 10 months out of the year, with weekend visitation by the father; father had

       primary custody of child for 2 months out of each year with no visitation by mother).

¶ 74          Only one of the cases cited by the majority involved a 50/50 parenting arrangement. See

       Swanson, 275 Ill. App. 3d 519. However, Swanson is distinguishable from this case because the

       50/50 split in Swanson required the children to spend two-week intervals with each parent, and the

       trial court found that “shifting the children from one house to another twice a month is not in their

       best interests.” (Emphasis omitted.) Id. at 524. Here, where C.V. will alternate between his parents’

       houses every few days, such an arrangement is in his best interests because it maximizes the

       involvement of both parents in his life. See Perez, 2015 IL App (3d) 140876, ¶ 32.

¶ 75          Moreover, cooperation does not require that parties never have disputes or that they agree

       on all aspects of parenting. See In re Tate Oliver B., 2016 IL App (2d) 151136, ¶ 19 (affirming

       joint custody despite disagreements between parties and mother’s claim of “an inability to

       communicate” where evidence showed parents “worked together to resolve problems that arose

       with visitation, child care, and other issues”); In re Marriage of Seitzinger, 333 Ill. App. 3d 103,

       108-10 (2002) (affirming joint custody despite parties’ disagreements over day care, preschool,

       and religious upbringing where they agreed on other issues, such as counseling for the child, and

       neither disputed that the other was not a good parent); Hacker, 239 Ill. App. 3d at 661 (affirming

       joint custody where both parties were reasonably loving and capable parents who were sufficiently

       able to cooperate even though each parent attempted to prove the other less capable); In re

       Marriage of Marcello, 247 Ill. App. 3d 304, 310-11 (1993) (affirming joint custody award despite


                                                        24
       mother’s objection and complaints about father where father was actively involved in child’s

       activities, mother testified father should not be excluded from major decisions, and parents lived

       in close geographical proximity).

¶ 76          Here, the trial court heard extensive testimony from both parents as well as the GAL

       regarding the parties’ ability to parent and their relationship with each other and their child. The

       evidence showed that both Justin and Rachael are fit and capable parents with suitable homes for

       C.V., which are within minutes of each other. While there have been disagreements and disputes

       between Rachael and Justin, they have been able to cooperate to make decisions in the best

       interests of C.V., including obtaining a new counselor for him. Additionally, neither party claimed

       that the other was not a good parent. Based on the evidence presented, I would find the parties

       have shown sufficient cooperation to equally share parenting time of C.V.

¶ 77          Finally, in focusing entirely on the parties’ alleged inability to cooperate, the majority

       ignored other relevant factors the trial court properly considered in allocating parenting time. One

       such factor is “the willingness and ability of each parent to facilitate and encourage a close and

       continuing relationship between the other parent and the child.” 750 ILCS 5/602.7(b)(13) (West

       2018). The trial court considered many exhibits, including written communications between the

       parties. According to the GAL, there was “unnecessarily aggressive, harassing communication”

       between the parties, but “an overwhelming majority of the time” that type of communication came

       from Justin. Justin did not dispute that he sent approximately 300 harassing, threatening, or

       demeaning written comments to Rachael.

¶ 78          The trial court also considered documents the parties filed and the testimony they provided.

       In his motion for change in parenting time, Justin sought to increase his parenting time and

       decrease Rachael’s time parenting time with C.V., asserting that it was not in C.V.’s best interest


                                                       25
         to spend time with Rachael. Justin also filed an emergency motion to suspend all of Rachael’s

         parenting time with C.V. and provided a copy of that motion to the counselor and principal at

         C.V.’s school. Finally, Justin filed a complaint against Rachael with DCFS on at least one

         occasion. Rachael, on the other hand, testified that she had no problem with C.V. spending time

         with Justin. No evidence was presented that she disparaged Justin to C.V. or any other person.

  ¶ 79          The evidence set forth above shows a pattern of disparagement of Rachael by Justin to third

         parties, including the court, school personnel and DCFS. The trial court observed Justin’s behavior

         toward Rachael firsthand and made the following comments to him:

                               “This is not a game that you get to win because what you really

                   believe is you are the better parent. There is no question in my mind that that’s

                   exactly what you believe and you need to demonstrate it on a regular basis. The

                   problem is that what you’re doing is demonstrating that onto C[.V.]’s mind, and

                   if you don’t think that makes him feel like crap, you know nothing about kids

                   because that’s what you keep doing, and that I’m not sure that there is any

                   allocation judgment in place that can stop that. Only you can stop that.

                               Again I don’t know what you win by that. So you’re more dialed in

                   on C[.V]. You’re more focused on C[.V.]. You’re the better parent on C[.V.]

                   and she’s an idiot and she’s stupid and she doesn’t know this and she needs a

                   DCFS investigation and she needs to be put in her place. I see no way that that

                   behavior ever becomes productive.”

¶ 80            The record also supports the conclusion that Justin made disparaging comments about

         Rachael to C.V. As the majority notes, C.V. “struggled with the conflict between his parents.”

         Supra ¶ 51. Based on the testimony of the GAL and the observations of the court, Justin is the


                                                         26
       primary source of the parties’ conflict. Nevertheless, the majority completely ignored this factor

       in its discussion of C.V.’s best interests.

¶ 81          The trial court determined that based on all the evidence presented, it was in the best

       interests of C.V. for the parties to continue to share equal parenting time. The record establishes

       that the trial court considered all the evidence presented in rendering its judgment, and it is not our

       function to reweigh the evidence or assess the credibility of testimony. In re Marriage of Pfeiffer,

       237 Ill. App. 3d 510, 513 (1992). Nor can we “set aside the trial court’s determination merely

       because a different conclusion could have been drawn from the evidence.” Id. Based on the record,

       I would find the court’s allocation of parenting time was not against the manifest weight of the

       evidence or an abuse of discretion.




                                                         27
                                  No. 3-19-0650


Cite as:                 In re Marriage of Virgin, 2021 IL App (3d) 190650


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 15-D-340; the
                         Hon. Elizabeth Hoskins Dow, Judge, presiding.


Attorneys                David Gotzh, of Hobart, Indiana, for appellant.
for
Appellant:


Attorneys                Ethan D. Chouinard, of Meents Law, P.C., of Channahon, for
for                      appellee.
Appellee:




                                         28